Case: 21-51120    Document: 00516488836       Page: 1    Date Filed: 09/29/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 29, 2022
                                No. 21-51120
                              Summary Calendar                      Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   George Edward Ingram, Jr.,

                                                      Defendant—Appellant,

                             consolidated with
                               _____________

                                 No. 21-51164
                                _____________

   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   George Ingram,

                                                      Defendant—Appellant.


                 Appeals from the United States District Court
                      for the Western District of Texas
                  USDC Nos. 7:10-CR-345-6, 7:21-CR-177-1
Case: 21-51120      Document: 00516488836          Page: 2    Date Filed: 09/29/2022

                             No. 21-51120 c/w No. 21-51164


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent George Ingram has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Ingram has not filed a response. We have reviewed counsel’s brief and the
   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeals present no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEALS ARE DISMISSED. See 5th Cir. R. 42.2.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.


                                          2